Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 06/08/2021, claims 1-19 and 29 are elected for examination on the merits; and claims 20-28 and 30 are withdrawn from examination.  
This application claims priority from provisional application 62790426 (filed 01/09/2019).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/18/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 11-12, 14-19, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over PARK et al. (WO/2017/171314, hereinafter PARK, NOTE: corresponding US 20210185706 A1 is currently being used as a translation version and for rejection citation purposes below), in view of YAMAMOTO et al. (US 20170195096 A1, hereinafter YAMAMOTO).

Regarding claim 1, PARK teaches a method for wireless communication by a user equipment (UE), comprising (in general, see fig. 17 and corresponding paragraphs 509-534, see also fig. 15 and 16 and their corresponding paragraphs which support the step flow of fig. 17, NOTE: there are many sections/paragraphs are relevant, nonetheless, the examiner places focus on those sections/paragraphs that teaches the methods 1, 2, and 3):
receiving for a parameter indicating which demodulation reference signal scheme of a plurality of demodulation reference signal schemes to use (see at least para. 510-512, e.g. step 1701 -- UE receives DCI for PUSCH scheduling from an eNB); 

selecting a first intra-symbol time domain orthogonal cover code from a plurality of intra-symbol time domain orthogonal cover codes based at least in part on a symbol index of a first demodulation reference signal symbol period (see at least para. 525-527 along with fig. 15 and/or 16, e.g. either fig. 15 or 16 using normal cyclic prefix, i.e. symbol index/time domain index I=3 to map DMRS, note that it can be I=2 for extended cyclic prefix); and
transmitting, based at least in part on the first demodulation reference signal scheme, a transmission comprising a first demodulation reference signal generated using the first intra-symbol time domain orthogonal cover code in the first demodulation reference signal symbol period and a second demodulation reference signal generated using a second intra-symbol time domain orthogonal cover code in a second demodulation reference signal symbol period (see at least para. 531-532 and 534 along with fig. 15, e.g. step 1704 -- UE transmits to the eNB the DMRS by applying even or odd comb values as taught in fig. 15 at least para. 361-368).
PARK differs from the claim, in that, it does not specifically disclose monitoring for a parameter; which is well known in the art and commonly used for improving spectral efficiency.
YAMAMOTO, for example, from the similar field of endeavor, teaches mechanism of monitoring for a parameter (see at least para. 78, e.g. the control unit 206 YAMAMOTO into the method of PARK for improving spectral efficiency.

Regarding claim 2, PARK in view of YAMAMOTO teaches monitoring for the parameter further comprises: receiving the parameter that indicates the first demodulation reference signal scheme.  (PARK, see at least para. 510-512, e.g. step 1701 -- UE receives DCI for PUSCH scheduling from an eNB)

Regarding claim 3, PARK in view of YAMAMOTO teaches 
receiving a first index assigned to the UE of a plurality of different indexes (PARK, see at least para. 513 along with para. 426-428 and Table 11 and fig. 16, e.g. Table 11 amongst Tables 9, 11, 12, and 13, NOTE: Table 11 merely an example, Tables 12 and 13 could also be used for such rejection); and 
identifying a third intra-symbol time domain orthogonal cover code, a first cyclic shift for a third demodulation reference signal symbol period, and a second cyclic shift for a fourth demodulation reference signal symbol period based at least in part on the first index (PARK, see at least para. 426-428 and Table 11 and fig. 16, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs).

Regarding claim 4, PARK in view of YAMAMOTO teaches 
transmitting the transmission further comprises: 
transmitting a third demodulation reference signal using the third intra-symbol time domain orthogonal cover code having the first cyclic shift in the third demodulation reference signal symbol period; and transmitting a fourth demodulation reference signal using the third intra-symbol time domain orthogonal cover code having the second cyclic shift in the fourth demodulation reference signal symbol period, the first cyclic shift differing from the second cyclic shift.  (PARK, see at least para. 512 along with para. 426-428 and Table 11 and fig. 16, e.g. at a time, a DCI includes a set of contents for transmitting DMRS, and at a different time, another DCI includes another set of contents for transmitting another DMRS)

Regarding claim 5, PARK in view of YAMAMOTO teaches 
receiving a first index assigned to the UE of a plurality of different indexes (PARK, see at least para. 513 along with para. 426-428 and Table 11, e.g. Table 11 amongst Tables 9, 11, 12, and 13, NOTE: Table 11 merely an example, Tables 12 and 13 could also be used for such rejection); and 
identifying the first intra-symbol time domain orthogonal cover code for the first demodulation reference signal symbol period and the second intra-symbol time domain orthogonal cover code for the second demodulation reference signal symbol period based at least in part on the first index (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs).

Regarding claim 7, PARK in view of YAMAMOTO teaches 
identifying the first intra-symbol time domain orthogonal cover code and the second intra-symbol time domain orthogonal cover code further comprises (see claim 5 rejection above): 
identifying an index of the first intra-symbol time domain orthogonal cover code based at least in part on the symbol index of the first demodulation reference signal symbol period and the first index (PARK, see at least para. 426-428 and Table 11 along with para. 527, e.g. the contents of Table 11, for example, any one of the [x y] of the OCC codewords in Table 11); and 
identifying an index of the second intra-symbol time domain orthogonal cover code based at least in part on a symbol index of the second demodulation reference signal symbol period and the first index (PARK, see at least para. 426-428 and Table 11 along with para. 527, e.g. the contents of Table 11, for example, another one of the [x y] of the OCC codewords in Table 11).

Regarding claim 11, PARK in view of YAMAMOTO teaches transmitting the transmission further comprises: transmitting a shared data channel transmission comprising a demodulation reference signal generated in accordance with the first demodulation reference signal scheme.  (PARK, see at least para. 531-532, e.g. step 1704 - the UE may transmit the PUSCH and the DMRS by multiplexing thereof)

Regarding claim 12, PARK in view of YAMAMOTO teaches transmitting the transmission further comprises: transmitting a control channel transmission comprising 

Regarding claim 14, PARK in view of YAMAMOTO teaches the transmission is an uplink transmission to a base station. (PARK, see at least para. 531-532, e.g. step 1704 --  the UE may transmit the PUSCH and the DMRS by multiplexing thereof)

Regarding claim 15, PARK in view of YAMAMOTO teaches selecting the first demodulation reference signal scheme further comprises: selecting a defined demodulation reference signal scheme based at least in part on the monitoring indicating that the parameter has not been received.  (PARK, see at least para. 417, e.g. the non-adaptive retransmission described)

Regarding claim 16, PARK in view of YAMAMOTO teaches the plurality of demodulation reference signal schemes comprises an intra-symbol time domain orthogonal cover code scheme and a time domain cyclic shift scheme.  (PARK, see at least para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various cyclic shifts and OCCs)

Regarding claim 17, PARK in view of YAMAMOTO teaches determining a base demodulation reference signal sequence; and generating an orthogonal demodulation reference signal sequence by applying a third intra-symbol time domain orthogonal 

Regarding claim 18, PARK in view of YAMAMOTO teaches the parameter is a radio resource control parameter.  (PARK, see at least para. 510-513, e.g. step 1701 -- UE receives DCI comprising mapping table indicator for Table 9, 11-13 scheduling)

Regarding claim 19, PARK in view of YAMAMOTO teaches the parameter is a radio resource control parameter that separately configures a demodulation reference signal scheme for a shared data channel and a demodulation reference signal scheme for a control channel.  (PARK, see at least para. 510-513 along with para. 249, e.g. UE could receive DCI comprising mapping table indicator for Table 9, 11-13 scheduling on PUSCH or PUCCH)

Regarding claim 29, this claim is rejected for the same reasoning as claim 1 except this claim is in apparatus claim format.
To be more specific, PARK in view of YAMAMOTO also teaches a same or similar apparatus with processor and memory (PARK, see at least fig. 18), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 31, PARK in view of YAMAMOTO teaches the first intra-symbol time domain orthogonal cover code is different from the second intra-symbol time domain orthogonal cover code. (PARK, see at least para. 361-368 along with fig. 15 and Table 11, e.g. the OCC with even comb and odd comb)


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of YAMAMOTO, as applied to claims 1 and 2 above, and further in view of PARK Hanjun et al. (WO/2018/231030, hereinafter PARK Hanjun, NOTE: corresponding US 20190280734 A1 is currently being used as a translation version and for rejection citation purposes below).

Regarding claim 8, PARK in view of YAMAMOTO teaches 
receiving a first index assigned to the UE of a plurality of different indexes (PARK, see at least para. 513 along with para. 426-428 and Table 11, e.g. Table 11 amongst Tables 9, 11, 12, and 13, NOTE: Table 11 merely an example, Tables 12 and 13 could also be used for such rejection);
identifying a first intra-symbol time domain orthogonal cover code of a plurality of intra-symbol time domain orthogonal cover code based at least in part on the first index; and transmitting a plurality of transmissions in accordance with the first intra-symbol time domain orthogonal cover code (PARK, see at least para. 531-532 along with para. 426-428 and Table 11, e.g. the contents of Table 11, which includes at least various OCCs).
PARK in view of YAMAMOTO differs from the claim, in that, it does not specifically disclose intra-symbol time domain orthogonal cover code hopping pattern; which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches mechanism of using intra-symbol time domain orthogonal cover code hopping pattern (see at least para. 245-255, e.g. using OCC hopping pattern for PUCCH and PUSCH); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Regarding claim 9, PARK in view of YAMAMOTO teaches all of the subject matters as in claims 1, 2, and 8, except the plurality of transmissions are a plurality of control channel transmissions, which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches the plurality of transmissions are a plurality of control channel transmissions (see at least para. 247, e.g. TD-OCC hopping is applied to a UL physical channel e.g., PUCCH, PUSCH, etc); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.

Regarding claim 10, PARK in view of YAMAMOTO teaches all of the subject matters as in claims 1, 2, and 8, except the plurality of transmissions are a plurality of shared data channel transmissions, which is well known in the art and commonly used for providing efficiency of resource allocation.
PARK Hanjun, for example, from the similar field of endeavor, teaches the plurality of transmissions are a plurality of shared data channel transmissions (see at least para. 247, e.g. TD-OCC hopping is applied to a UL physical channel e.g., PUCCH, PUSCH, etc); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate PARK Hanjun into the method of PARK in view of YAMAMOTO for providing efficiency of resource allocation.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of YAMAMOTO, as applied to claim 1 above, and further in view of Vos et al. (US 20190222447 A1, hereinafter Vos).

Regarding claim 13, PARK in view of YAMAMOTO teaches generating the transmission based at least in part on a modulation scheme. (PARK, see at least para. 414, e.g. the modulation method used)
PARK in view of YAMAMOTO differs from the claim, in that, it does not specifically disclose PI/2 binary phase shift keying modulation scheme; which is well known in the art and commonly used for improving peak to average power ratio (PAPR).
Vos, for example, from the similar field of endeavor, teaches mechanism of using PI/2 binary phase shift keying modulation scheme (see at least the Abstract, e.g. implementation of cyclic prefix (CP) and demodulation reference signal (DMRS) in 2 sub-carrier pi/2 binary phase shift keying (BPSK) modulation); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate Vos into the method of PARK in view of YAMAMOTO for improving peak to average power ratio (PAPR).


Response to Arguments
Applicant's arguments filed 01/18/2022 have been fully considered.  Regarding independent claims 1 and 29, since applicant's amendment necessitated the new ground(s) of rejection presented in this Office action, previous Office action's rejections are considered moot.  Accordingly, all dependent claims have also been rejected in this Office action.
Applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.  Examiner offers explanations in the following sections.
Regarding independent claim 1, applicant argues that (applicant’s emphasis included, if any):
“Without conceding the merits of the rejection of independent claims 1 and 29 under 35 U.S.C. § 103—and solely to expedite prosecution—Applicant 
intra-symbol time domain orthogonal cover code from a plurality of intra-symbol time domain orthogonal cover codes based at least in part on a symbol index of a first demodulation reference signal symbol period.” Pending independent claim 29, and withdrawn independent claims 20 and 30, have been amended to include similar features. Park, Yamamoto, Park Hanjun, and Vos—alone or in any combination—do not teach or suggest all the features of amended independent claim 1.

…

Park, however, neither teaches nor suggests “selecting a first intra-symbol time domain orthogonal cover code from a plurality of intra-symbol time domain orthogonal cover codes based at least in part on a symbol index of a first demodulation reference signal symbol period,” as recited in amended independent claim 1. Rather, Park discusses determining a codeword of an OCC using a cyclic shift field and applying the determined codeword based on a layer index. But applying a codeword based on a layer index, as in Park, is distinct from the aforementioned
features of amended independent claim 1, at least because the index of Park is not a symbol index. Thus, Park fails to teach or suggest “selecting a first intra-symbol time domain orthogonal cover code from a plurality of intra-symbol time domain orthogonal cover codes based at least in part on a symbol index of a first demodulation reference signal symbol period,” as recited in amended independent claim 1.”  (Remarks, page 11 and 12)

The examiner respectfully disagrees.  To be more specific, the examiner believes the arguments are centered on the newly amended features, in particular, the symbol index.  Both of which the examiner also believe are being properly addressed to in claim 1 rejection above.  The examiner suggests the applicant to review claim 1 rejection for detail, for example, the examiner cited at least para. 525-527 for such rejection.  Hence, Park indeed teaches or suggests the argued features newly recited in claim 1.

Regarding independent claim 29, the traversal grounds are same or similar as those recited in claim 1 above.  Therefore, in view of the response above, examiner also respectfully disagrees and has maintained the rejection as presented. 

Accordingly, all pending dependent claims of the independent claims 1, and 29, in view of the response above, the examiner has maintained the rejection as presented and believes all rejections are proper and should be sustained.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/YEE F LAM/Primary Examiner, Art Unit 2465